PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/942,150
Filing Date: 30 Mar 2018
Appellant(s): Khurana et al.



__________________
Annie L. Ochs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/30/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are application to the appealed claims.
Claims 1, 11 and 15 stand rejected under 35 U.S.C. § 103 as being unpatentable over Cook (US PGPUB No. 2017/0052835) in view of Contractor (US PGPUB No. 2016/0188383)


Response to Arguments
	The following arguments will be addressed by the examiner in this Examiner’s Answer to Appeal Brief:

VII. ARGUMENTS
I. Regarding independent claim 1
Applicant argues that the combination of Cook (US PGPUB No. 2017/0052835) in view of Contractor (US PGPUB No. 2016/0188383) does not disclose the following limitations of claim 1:
Page 9, Paragraph 2: Data Access Service
FIGURE 4 of Applicant’s Specification illustrates data access application 403 as being housed within computing system 401 and comprising user interface 405 as part of data access environment 400. The term “data access service” is used in Applicant’s Specification in Paragraph [0035] to refer to data access application 403 wherein it’s said to be employed in the context of producing views in user interface 405. 
Paragraph [0037] of Applicant’s Specification defines a “data access service” also referred to as a “data access application” as capable of “capable of maintaining a data structure of code configurations for various application services, receiving code configuration requests from users, querying the data structure for the customized code configurations, and providing the customized code configurations to the user in accordance with the processes described herein.”
The broadest, reasonable interpretation of a “data access service/application” in view of Paragraph [0037] includes intermediary applications that provide a platform’s services to a user.
FIG. 2 of Cook illustrates a computing system 100 coupled with a local SDK platform 201 that is further connected with a plurality of applications Application A 203A, Application B 203B. Paragraph [0028] describes the local SDK platform 201 as being configured to allow applications executing on a same computing system to share data and also to invoke functionality of other applications on the computing system. Paragraphs [0029]-[0030] further describes functionalities of the local SDK platform 201 which include, but are not limited to:
Functionality to discover which application on the computing system has one or more non-core SDK module instances.
Functionality to query each application having non-core modules via an SDK platform interface in order to determine which non-core modules are present in each application.
Applications themselves may publish and/or push non-core module information to the Application Discovery Module 211 of the local SDK platform 201.
The Application Discovery Module 211 may be configured to store collected and/or received information in a data structure connected to or within the local SDK platform 201, which 201 may then use for further processing.
Local SDK platform 201 may also include an inter-application communication module 205 (IACM) that enables applications having SDK platform interfaces to communicate.
Local SDK platform 201 may include functionality for receiving requests from applications on the computing system and forward said requests to backend services 105 and provide responses from 105 to the applications.
The functionalities described above fall within the broadest, reasonable interpretation of a data access service as established above. In particular, local SDK platform 201 provides applications access to backend services 105 by receiving requests and forwarding responses to the requestors, i.e. a data access operation. Therefore, the local SDK platform is a data access service.

Page 10, Paragraph 3: Maintaining a data structure comprising a plurality of code configurations. 
FIG.2 of Cook illustrates a bidirectional link between the computing system 100 and backend services/3rd party services, i.e. backend services are part of the data access service. As described in Paragraphs [0018]-[0019], the SDK platform provides access to the backend, which may be embodied as a marketplace for SDKs and other server-side services where the local SDK platform may obtain non-core SKD module instances and incorporate said instances into software applications, i.e. the modules and instances are equivalent to a plurality of code configurations.
Therefore, the backend services 105 render services to requesting computing devices by providing access and exchange of software applications such as via a public market accessible via the internet, i.e. a data structure that maintains stored data by functioning as a storage service that receives requests for SDK instances/software/etc. and responds to said requests with access to the desired content. 
The examiner notes that the broadest, reasonable interpretation of the term “maintaining” includes routine tasks associated with a data structure. In the case of the backend/3rd party service, the storage service is maintained by its usage.

Page 11, Paragraph 2: Receiving a code configuration query
“receiving, in the data access service, a code configuration query from an application service running on a user device, wherein the code configuration query includes at least one data request rule.” 
Paragraph [0030] of Applicant’s specification defines a code configuration query as a request “indicating a data request rule wherein the code query requests code configurations for data retrieval from at least one of the multiple storage services over the data access system”
The broadest, reasonable interpretation of a “code configuration query”, in view of the specification, includes a search request having limiting criteria that is used to retrieve data from a data source. 
FIG. 3 of Cook illustrates a method where at step 300, a request is received from an application instance, i.e. an application service running on a user device, for a piece of content wherein the request may require a response that includes a deep link to another application executing on the computing system, i.e. a code configuration query. The search requests of Cook comprise criteria that control the way the query is services by a plurality of sources including other applications and a backend service by requiring that the response comprise a deep link to an application as in [0037]. Therefore, the deep link response requirement represents a data request rule.

Page 11, Paragraph 6 – Page 12, Paragraph 1: Other Elements
“retrieving…at least one code configuration…”, FIG. 3 of Cook illustrates the method comprising step 304 of determining whether a user request for an SDK instance, i.e. a code configuration, can be serviced by the local SDK platform. At step 308, the request is provided to the backend/3rd party service. Step 310 comprises the backend responding to the request with the deep link for the second application to the local SDK platform. At step 312, the non-core SDK module (e.g. the requestor) receives the response from the local SDK platform, i.e. retrieving…at least one code configuration.
“providing…the one or more customized code configurations…”, FIG. 3 of Cook illustrates the method comprising step 310 comprises the backend responding to the request with the deep link for the second application to the local SDK platform. At step 312, the non-core SDK module (e.g. the requestor) receives the response from the local SDK platform, i.e. providing…the one or more customized code configurations.
“receiving…a request for data from a database” Paragraph [0039] of Cook discloses that user requests for SDK instances are sent to the local SDK platform and forwarded to the backend service/3rd party service to be services and returned to the requesting computing system, i.e. the database receives a request for data from a database. The backend service/3rd party service is a storage service that supplies data upon request, i.e. a database having data.
“obtaining… data corresponding to the request…” FIG. 3 of Cook illustrates the method comprising step 312, the non-core SDK module (e.g. the requestor) receives the response from the local SDK platform. The response from the local SDK platform is obtained from the backend/3rd party service at step 310, i.e. obtaining data corresponding to the request. The requested SDK instance is retrieved from the backend/3rd party service.

	Page 12, Paragraph 2: Applicant argues that Contractor does not disclose the step of: “generating, in the data access service, one or more customized code configurations from the at least one code configuration corresponding to the application service, wherein the one or more customized code configurations are generated based on the at least one data request rule” 
Paragraph [0017] of Contractor discloses generating custom user applications based on existing applications and/or application functionalities via a super application configuration agent that maintains a record of all currently active applications. The newly generated custom user application is a new customized code configuration generated from other code configurations (e.g. the other applications and/or application functionalities). FIG. 4 of Contractor illustrates a method for generating the custom user applications comprising step 404 of defining one or more rules associated with each of the exposed capabilities of the multiple applications. In Step 406, the custom user application is generated based on the combination of application capabilities and the one or more defined rules.
FIG. 2 of Contractor illustrates a mobile operating system 200 having a super application configuration agent 220. Paragraph [0017] describes functionality for super application configuration agent that manages access between and across applications in an operating system and leverages data from across the plurality of applications in order to generate applications having user-defined behaviors according to rule operator and trigger template module 222, i.e. agent 220 provides features of a data access service.
User-generated applications and pseudo applications comprise user-defined parameters, rules and/or triggers derived from rule operator and trigger template module, i.e. data request rules. Features of the mobile applications are then used by agent 220 to generate user-defined pseudo-applications 231-233, i.e. generating… one or more customized code configurations from the at least one code configuration. 


Regarding independent claim 11,
Claim 11 is analogous to claim 1, therefore the same discussion above applies to claim 11.

Regarding independent claim 20,
Claim 20 is analogous to claim 1, therefore the same discussion above applies to claim 20.


Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        

Conferees:
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.